Holden, J.,
delivered the opinion of the court.
The suit is by a bill in chancery to subject a certain tract of land to the payment of a debt alleged to be due by appellant Clifford Yarbrough to appellee Donoghue, Dee & Co., which land was deeded by T. J. Locke to Eugenia Murray.
The bill is grounded on the claim that Clifford Yarbrough was a partner with T. E. Yarbrough in a grocery business, and that the partnership purchased from appellees a certain bill of groceries which they failed to pay for, and that Clifford Yarbrough with intent to defraud the creditor had the land conveyed to his daughter Eugenia Murray, and that the goods were sold to the partnership on the faith and representation that Clifford Yarbrough was a partner in the business and owned the land in question.
Upon a hearing of the case the chancellor decreed the title in Eugenia Murray be canceled and the land sold to satisfy the amount due by Clifford Yarbrough to the appellees, and that a personal decree for the amount be rendered against appellant Clifford Yarbrough for the balance due after the proceeds of the sale are applied to the payment of the amount of the decree. Clifford Yarbrough and Eugenia Murray appealed to this court with a supersedeas bond to cover the whole amount of the personal decree.
*583Several grounds are urged for reversal; but we shall notice only one, which is decisive of the whole case, and that is whether or not Clifford Yarbrough was in fact a partner in the grocery business which became indebted for the goods purchased from appellees. If he was not a partner, then he was not liable for the debts sued upon, and it would follow of course that the conveyance of the land to Eugenia Murray was valid and her title cannot be disturbed, and that the personal decree against Clifford Yarbrough for the amount of the debt should not have been rendered by the lower court.
On this question of whether Clifford Yarbrough was a partner in the grocery business, we have carefully reviewed and considered all the testimony introduced to establish this fact, and we think the proof offered was insufficient, in view of its weakness and the overwhelming positive testimony showing the contrary. Therefore we think the decree of the chancellor was error.
The only testimony in the record which tends to show that Clifford Yarbrough was a partner in the business is his alleged statement to a Mr. Scott, at some time' or place not given, “that he (Yarbrough) "was a member of the firm known as the Riverside Grocery, and he was apparently in charge of the store conducted by them. ’ ’ And the testimony of Mr. Calloway, long after the debt was contracted and the business had been closed out by attachment, that Yarbrough told him he had been a partner with his brother in the business. No effort was made to show the partnership existed except by the testimony above quoted.
On the other hand, there is positive proof by Yarbrough that he was not a partner in the business, but was a mere clerk at the store for his brother; that he had never stated to any one he was a partner in the business. There was no sign at the store indicating such partnership, nor partnership letter heads, stationery, or advertisements or partnership contracts introduced to show the connection of appellant, nor any other fact was proven to establish *584the partnership, except the mere alleged admissions of Yarbrough, which of course the chancellor had the right to believe were made; but on cross-examination of Mr. Scott, who.was connected with appellee, it appears the grocery business was owned by T. E. Yarbrough, the brother of appellant, who bought it from Mr. McClung and afterwards operated it as owner. The privilege tax license was in the name of T. E. Yarbrough.
Furthermore, it is shown that several suits filed against the grocery business by creditors in January, 1917, were all filed against T. E. Yarbrough as owner, and who conducted the business, bought goods, payment for which was made for many months before the month of December when the bill of goods was purchased for which this suit was brought. This suit was filed in August, 1918, against appellant, apparently an afterthought to hold him as a partner and subject the land to the debt. Up to that time no creditor had claimed he was a partner. No financial statement showed a partnership. None of the common evidences of copartnership were disclosed.
So, we think the positive proof showing that appellant was not a partner in the business overcomes the general uncorroborated admission of appellant when he said he was a member of the Riverside Grocery Company. Even though he loosely stated he was a partner in the lousiness, still the positive proof in the record manifestly shows the real truth to be that he was not a partner.
Now, if the December goods had been sold to the grocery company on the reasonable representation of Yarbrough that he was a partner in the business, he might be estopped from denying the partnership, although estoppel does not seem to be specifically urged or relied upon in this case.
However, we do not think appellees’ case can be saved by estoppel because it is not clear when he made the statement admitting partnership, nor that this' statement of partnership was the real and influencing cause of the credit being extended to the grocery company. Not only *585that, hut the record shows the amount claimed in this case was for groceries sold to the company in December; whereas, the statement by Yarbrough probably was made in May previous, and the separate monthly purchases made during all of the months between May and December had been fully paid for monthly, and it does not plainly appear that the December bill was induced by any representation made by Yarbrough to Mr. Scott.
The burden of proving the existence of a partnership was upon the complainant, and the mere admission, without other corroborative proof, of such partnership, at some time unknown, is not sufficient where overwhelming positive testimony showing the real truth was introduced in the case.
Connecting a solvent person with an insolvent concern by proof of mere admission of partnership is a serious proposition, and could easily involve an innocent party for the debts of another.
The decree of the lower court is reversed, and judgment entered here for the appellant.

Reversed, and judgment here.